USCA4 Appeal: 21-7100      Doc: 16         Filed: 12/27/2021    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7100


        MICHAEL L. MARTIN,

                            Petitioner - Appellant,

                     v.

        HAROLD CLARKE, Director of the Virginia Department of Corrections,

                            Respondent - Appellee.



        Appeal from the United States District Court for the Western District of Virginia, at
        Roanoke. James P. Jones, Senior District Judge. (7:19-cv-00853-JPJ-PMS)


        Submitted: December 21, 2021                                Decided: December 27, 2021


        Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Michael L. Martin, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7100         Doc: 16       Filed: 12/27/2021     Pg: 2 of 2




        PER CURIAM:

               Michael L. Martin seeks to appeal the district court’s orders dismissing as untimely

        his 28 U.S.C. § 2254 petition and denying his motion for reconsideration. See Gonzalez v.

        Thaler, 565 U.S. 134, 148 & n.9 (2012) (explaining that § 2254 petitions are subject to

        one-year statute of limitations, running from latest of four commencement dates

        enumerated in 28 U.S.C. § 2244(d)(1)). The orders are not appealable unless a circuit

        justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A). A

        certificate of appealability will not issue absent “a substantial showing of the denial of a

        constitutional right.” 28 U.S.C. § 2253(c)(2). When, as here, the district court denies relief

        on procedural grounds, the prisoner must demonstrate both that the dispositive procedural

        ruling is debatable and that the petition states a debatable claim of the denial of a

        constitutional right. Gonzalez, 565 U.S. at 140-41 (citing Slack v. McDaniel, 529 U.S. 473,

        484 (2000)).

               We have independently reviewed the record and conclude that Martin has not made

        the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

        appeal. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                        DISMISSED




                                                      2